 FLEX PLASTICS, INC.Flex Plastics, Inc. and Shopmen's Local Union No.662 of the International Association of Bridge,Structural and Ornamental Ironworkers, AFL-CIOFlex Plastics, Inc. and Mary Rennecker Comig-naghi, Petitioner and Shopmen's Local UnionNo. 662 of the International Association ofBridge, Structural and Ornamental Ironworkers,AFL-CIO. Cases 8-CA-14732 and 8-RD-968June 30, 1982DECISION, ORDER, AND DIRECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn February 25, 1982, Administrative LawJudge Michael O. Miller issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Flex Plastics,Inc., Midvale, Ohio, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order.DIRECTIONIt is hereby directed that the Regional Directorfor Region 8 shall, within 10 days from the date ofthis Decision, open and count the ballots the chal-lenges to which were overruled and withdrawn inCase 8-RD-968, and prepare and serve on the par-' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Producs.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 We agree with the Administrative Law Judge's conclusion that Re-spondent unlawfully withdrew recognition from Local 662 and that itwas obligated to continue bargaining with the Union in the administra-tion of the expired contract and in the processing of grievances. In reach-ing this conclusion, we note that the Administrative Law Judge correctlydistinguished this case from Telautograph Corporation, 199 NLRB 892(1972), and did not rely thereon.262 NLRB No. 78ties a revised tally of ballots. If the revised tally re-veals that Shopmen's Local Union No. 662 of theInternational Association of Bridge, Structural andOrnamental Ironworkers, AFL-CIO, has receiveda majority of the valid ballots cast, the RegionalDirector shall issue a Certification of Representa-tive. However, if the revised tally shows thatLocal 662 has not received a majority of the validballots cast, the Regional Director shall set asidethe election results, dismiss the petition, and vacatethe proceedings.DECISIONSTATEMENT OF THE CASEMICHAEL 0. MILLER, Administrative Law Judge: Thiscase was heard on November 19 and 20 and December16, 1981, in New Philadelphia, Ohio, based upon anunfair labor practice charge filed on March 30, 1981, byShopmen's Local No. 662 of the International Associ-ation of Bridge, Structural and Ornamental Ironworkers,AFL-CIO, herein called Local 662 or the Union, and acomplaint issued on behalf of the General Counsel of theNational Labor Relations Board, herein called the Board,by the Regional Director for Region 8 of the Board onMay 29, 1981, as amended on August 11, 1981, and athearing. The complaint alleges that Flex Plastics, Inc.,herein called Respondent, violated Section 8(a)(1), (2),and (5) of the National Labor Relations Act, hereincalled the Act, by coercive statements, by promises andgrants of benefits, by assistance to and support of theFlex Shop Committee (herein called the Shop Commit-tee),' by undermining the exclusive representative statusof Local 662, and by failing and refusing to bargain ingood faith with Local 662.2 Respondent's timely filedanswers deny the commission of any unfair labor prac-tices.Consolidated for hearing with the unfair labor practiceallegations are Local 662's objections to conduct affect-ing the results of the election conducted in Case 8-RD-968. The objections essentially track the complaint alle-gations.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argueorally. The General Counsel and Respondent have filedbriefs which have been carefully considered. Based uponthe entire record, including my observation of the wit-nesses and their demeanor, I make the following:I Although not named as a party, the Shop Committee was servedwith copies of all of the General Counsel's pleading No appearance wasmade on its behalf.a The General Counsel's unopposed motion to withdraw the allegationrelating to the granting of a merit wage increase is hereby granted.651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. RESPONDENT'S BUSINESS AND THE UNION'S LABORORGANIZATION STATUS-PRELIMINARYCONCLUSIONS OF LAWRespondent is an Ohio corporation engaged in themanufacture of plastic extruded products with its mainoffice and place of business in Midvale, Ohio. Annuallyin the course of its business operations, Respondent shipsproducts valued in excess of $50,000 from its Ohio loca-tion directly to points outside the State of Ohio. Thecomplaint alleges, Respondent admits, and I find andconclude that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.The complaint alleges, Respondent admits, and I findand conclude that Local 662 has been at all times materi-al herein a labor organization within the meaning ofSection 2(5) of the Act.The complaint alleges, Respondent admits, and I findand conclude that the Flex Shop Committee has been alabor organization within the meaning of Section 2(5) ofthe Act since January 9, 1981.II. THE 10(B) ISSUEThe complaint was amended on August 11, 1981, toallege that Respondent's failure, in October and Novem-ber 1980, to comply with seniority and recall provisionsto which it had earlier agreed, its failure to notify theUnion of the October 30, 1980, recall of employees, andits refusal to negotiate with that Union in regard theretoviolated Section 8(a)(5) and (1) of the Act. At the hear-ing, Respondent moved to dismiss this allegation con-tending that, inasmuch as it was based upon a chargefiled on June 9, 1981, in Case 8-CA-14886-2, it was un-timely under Section 10(b) of the Act.3The charge in Case 8-CA-14886-2 did allude to therefusal to bargain over the recall and was filed morethan 6 months after the complaint of events. However,the General Counsel contends that the complaint wasamply supported by the timely filed charge in Case 8-CA-14732. I must concur with the General Counsel.That charge, filed on March 30, 1981, well within the 6-month limitations period, alleges that Respondent refusedto bargain with Local 662 "since on or about October 1,1980." Although this charge does not specifically refer tothe events surrounding the recall as violations, it is suffi-ciently broad to support the complaint. The law is clearthat the charge is not a formal pleading and it is not thefunction of the charge to apprise a Respondent of theexact nature of the allegations against him. That is thefunction of the complaint. The purpose of the charge ismerely to set in motion the Board's investigative machin-ery. The only limitation is that the complaint may notissue on matters "so completely outside ...the chargethat [the Board] may be said to be initiating the proceed-ing on its own motion." N.L.R.B. v. Kohler Company,I To the extent relevant here, Sec. 10(b) provides that:..no complaint shall issue based upon any unfair labor practiceoccurring more than six months prior to the filing of the charge220 F.2d 3 (7th Cir. 1955). See also R. J. Causey Con-struction Co., 241 NLRB 1096 (1979); Allis Chalmers Cor-poration, 224 NLRB 1199 (1976), and cases cited thereinat 1218. The specific allegations of 8(a)(5) violationswhich are the subject of Respondent's motion are clearlyrelated to the more general 8(aX5) allegations containedin the timely filed charge. Accordingly, Respondent'smotion to dismiss these allegations is denied.I111. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsLocal 662 was certified as the exclusive bargainingrepresentative of Respondent's production and mainte-nance employees4in May 1977. A collective-bargainingagreement, effective from May 4, 1977, until May 3,1980, was entered into. In February 1980,5 Local 662gave notice of its intention to terminate the existing con-tract and negotiate a new agreement. Negotiations beganin April. The parties reached agreement on many issues,including language on seniority and recalls, as indicatedby their initials alongside the various articles in a copy ofthe old agreement.6However, they reached what Re-spondent deemed to be an impasse on wages and one ortwo other issues on July 1.7The parties had been assist-ed in the last two or three negotiating sessions by a me-diator from the Federal Mediation and ConciliationService (FMCS) and the July I meeting broke up withthe parties' understanding that the mediator would set upanother meeting when the parties were ready.s4 The complaint alleges and Respondent admits that the following is aunit appropriate for collective-bargaining purposes within the meaning ofSec. 9(b) of the Act:All full-time and regular part-time production and maintenance em-ployees, excluding all office clerical employees, and professional em-ployees, guards and supervisors as defined in the Act.s All dates hereinafter are in 1980 unless otherwise specified.^ The parties agreed, essentially, to retain sec. 17. which had provided,inter alia:The continuous service and seniority status of an employee shallnot be affected or interrupted as a result of layoff. ..or other causenot due to the voluntary act or fault of the employee ..however,the continuous service of an employee and his or her senionty statusshall be terminated ...(6) When an employee has not performed any work for the Com-pany, within the bargaining unit, for twelve (12) consecutive months(B) In all cases of promotions, demotions, when filling vacancieswhich may occur, when new work operations are created, whenwork operations are abolished, when work operations that have beenabolished are re-established, and in all cases of increase or decreaseof forces, preference shall be given employees with the greatestlength of continuous service and who have the ability to perform thework in question.The General Counsel did not contend that Respondent had, to thispoint, bargained in bad faith or with any intention of avoiding finalagreement.8 Respondent's president, Glenn Burket, recalled that the mediator hadstated, in the presence of Local 662's business agent, Donald Lightell,that he would be in touch with Burket when "they [presumably theUnion] have a counterproposal or something else to offer."652 FLEX PLASTICS, INC.On July 8, Respondent informed Local 662. by letter,that it was implementing most of its contract proposals.Local 662 did not object. Neither did it request furthernegotiations until November as discussed infra.In May, while the parties had been negotiating, therehad been a brief strike among Respondent's employeesapparently over grievance-type matters.9The strike,which began with picketing by 5 to 7 of Respondent'sthen approximately 25 employees, lasted about 8 days.At the end of the strike, few of the employees were hon-oring the picket line. Local 662 filed an unfair laborpractice charge, Case 8-CA-13836, alleging discrimina-tion and unlawful promises of benefit to discourageunion membership by Respondent in regard to the strik-ing employees. A complaint was issued on June 27 andan informal settlement agreement, remedying the allegedunfair labor practices without admitting same, was en-tered into in mid-September. Because of unexplainedproblems, the case was not closed upon compliance untilFebruary 2, 1981.On July 17, employee Mary RWennecker Comignaghifiled a petition, Case 8-RD-968, seeking decertificationof Local 662 as the bargaining representative of Re-spondent's employees.'° Respondent filed an RM peti-tion on July 28 also questioning the Union's continuedmajority status. The processing of these petitions wasblocked by the unfair labor practice charge pending inCase 8-CA-13836 until January 1981.On August 27, Respondent's president, Burket, wroteLocal 662. Citing the unsuccessful negotiations, the twoRD petitions raising a question as to the Union's repre-sentative status, and the Employer's RM petition, hestated:It is the position of the employer that due to theabove facts we can no longer give credence to theexpired Union Contract; nor can we continue torecognize your Union as a majority representativeof our employees until the National Labor RelationsBoard resolves these questions.Therefore, please be advised that effective immedi-ately due to the above, we will no longer deductUnion Dues or Initiation fees pursuant to the ex-pired contract.In what appears to have been August, Plant Superin-tendent Charlie Prince suggested, in response to employ-ee complaints, that a committee be formed by the em-ployees. Employees Diane Shaffer, Joe Hren, andDonald Moore did so. According to the testimony ofboth Burket and Rayford Blankenship, Respondent'slabor relations consultant (and its admitted agent), theseemployees then sought to bargain with Respondent on' Respondent's assertion that this was a union-sanctioned strike in sup-port of contract demands is not supported by the record. Joseph Hren,Respondent's witness and union steward and a member of the Union's negotiating committee, testified that the strike was in response to the con-duct of foremen and other incidents and that the Union's business agentwas not present at its inception. He did not know whether the strike wascalled by the Union.to A similar petition filed by Comignaghi on June 11 had been with-drawn. There was no evidence or contention of Employer interferencewith or support for the filing of these petitions.behalf of their fellow employees; they were told that Re-spondent could not recognize them for that purpose. Thecommittee and Mary Rennecker (Comignaghi) posted anotice, dated August 22, soliciting the support and assist-ance of the other employees. This committee met withPrince weekly thereafter, dealing with such problems aswater on the floor, paint for the washroom walls, andother matters related to health and safety.On September 15, 18 employees signed a petition stat-ing: "We the undersigned support our 'Local Union#662' and request that the Company 'Flex Plastic' tostart and negotiate in good faith." On the same date, sixemployees signed a petition seeking the removal of theirnames from the petition in support of Local 662's decer-tification."l Both petitions were sent to Local 662 andneither was ever seen by Respondent.On the afternoon of October 27, Respondent held ageneral meeting of its employees. The principal speakerwas Blankenship, introduced, according to Respondent'stranscript of the meeting,]2by Burket as a labor lawyer"very experienced in labor law."'3Burket vouched forthe truth of what Blankenship was about to tell the em-ployees.According to the transcript, identified by Blankenshipand others as complete and accurate, Blankenship recitedthe history of Respondent's relationship with Local 662through the breakdown of negotiations on July 1. Hetold the employees that Respondent had made its finaloffer on that date and that it was up to Local 662 tomake the next move. When he said that there had beenno contact from Local 662 since then. Burket correctedhim, stating that one letter had been received and thatthe Company had told the Union to go back to the medi-ator. Blankenlship told the employees that Respondenthad told Local 662 that it no longer represented the em-ployees and cited the petitions, the impasse in bargaining,and Local 662's "disclaimer by silence," which, hestated, indicated that Local 662 no longer wanted to rep-resent the employees, as evidence of the requisite "objec-tive considerations." He said that because of the impassethe contract was "nullified," that its terms and conditionswere no longer in effect, and that dues and initiation feeswere no longer being deducted.The speech continued with Blankenship telling his au-dience:Now the company had been dealing with you on anemployee type group action since that time becausethe company did not leave you out on your ownwith a feeling that you are unprotected .... TheCompany will continue to do it. There is nothingwrong with that, nothing illegal.x' The record does not establish how many empo)yees had supportedthat petition. Sec. 1l1.i18 of the Board's Staienlent of Prc.?edu.es requiresonly that it be supported by 30 percent of the employees See Telauro-graph Corporation, 199 NLRB 892 (1972).12 rhe transcript was made from a tape recording taken at the meet-ing. The tape itself was nof offered; it had been inadvertently erased byBlankenship's secretary13 Blankenship claims a degree in law but does not hold himself out asa member of the bar.653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn response to a question as to why the employees hadnot heard of this before, Blankenship reiterated his posi-tion that Respondent had waited until it was sure ofLocal 662's "disclaimer of interest."In the course of this speech, Blankenship told the em-ployees that, pursuant to the dues-checkoff system in thecontract, Respondent had deducted $45,000 of the em-ployees' money and turned it over to the Union.'4Blan-kenship repeated that the employees were no longer join-ing Local 662; instead, he said, they were "dealing withthe company." Since the impasse, Blankenship reported,they had:...been operating as employees ...underSection 7 of the Taft-Hartley Act. Section 7 ...gives you protection as employees.... It protectsconcerted activity and union activity. Section 7 ofthat Federal Law doesn't protect necessarily onlyunion activity. It also protects you for concerted ac-tivity.He explained concerted activity as two or more employ-ees talking with their employer about wages, hours, andworking conditions and assured the employees that theywould have the protection of the Federal Government ifthey continued to so bargain.According to the transcript, one of the employeesasked whether this meant that the employees had theright to do their own bargaining. Blankenship assuredthem that that was what they had been doing, "Exercis-ing [their] rights under Section 7 concerted activity."A question was asked about job security and Blanken-ship told the employees that it was not true that withoutthe Union the Company could discharge them "for any-thing that they want to." This, he said:...is an out and out blatant lie. If this Companydid anything to harm your rights or to interfere inyour concerted rights under the Federal law, allyou have to do is pick up the phone.... [TheNLRB will] tell you. The Company cannot dosomething like that because your jobs are protected.Now, that is not to say that if you screw up enoughyou're not going to get fired ...concerted activitytakes place wherever employees out here in theplant act in concert about their wages, hours, andworking conditions.In response to a question relating to long-term benefitsand retirement, Blankenship said again:I will tell you what the law is, and then what youdo is up to you, okay? Because I'm not going to getinvolved in it, but the Taft-Hartley Act says as longas you folks right here, if you want to negotiatewith the company on your own behalf you have theright, in a concerted effort, to require the companyto write it all down in the form of a contract or14 Neither the General Counsel nor Local 662 contested this figure.However, it seems overstated. With dues of 511.60 per month the workforce would have had to average 108 for the total dues paid in 3 yea tohave reached $45,000. The employee complement prior to the April 1980layoff (discussed infra) was approximately 50.whatever it might be. That becomes a binding con-tract.In response to another question, Blankenship statedagain Respondent's position that Local 662 had dis-claimed its interest in representing the employees by itsinaction and stated further that no election wasneeded.15The Union, he claimed, was no longer inter-ested in representing them. Its representative, he claimed,had said that he was going on to bigger and betterthings. 'IAs might be expected, several employees testified thatthe transcript of the meeting was incomplete. Thus, em-ployees Donald Moore, Thomas Strimbu, and StellaZeigler all recall Blankenship stating that, since theadvent of the Taft-Hartley Act, unions were no longernecessary inasmuch as the Labor Board would protectemployees whether or not they were affiliated with aunion. Counsel for the General Counsel does not con-tend that the recollections of those employees is moreaccurate than Blankenship's transcript. Rather, she con-tends that their testimony illustrates the effects of thespeech.The unit for which Local 662 had been certified in-cluded employees working in two buildings and the em-ployees in both were included under the 1977-80 collec-tive-bargaining agreement. In March and early April, theapproximately 25 employees in plant #2, which was basi-cally an assembly operation, were laid off and that plantwas shut down.'7The closing of plant #2 was discussedin negotiations on April 15; at that time, Burket toldLocal 662 that he did not desire to negotiate anythingfor that plant-that it was "closed indefinitely." He did,however, agree that the Union would have bargainingrights when it reopened. 8In October, Respondent received a "spot" contract toassemble certain parts for Ford Motor Company. Thework was similar, but not identical, to assembly workdone in the past. To secure employees to perform thiswork, Respondent placed an advertisement in the localnewspaper which stated that former employees would beconsidered. Twenty employees were hired, 18 of whomhad previously worked in plant #2. The former employ-ees were paid the wage rates they had previously re-ceived and got paid holidays but no other benefits. Whenhired, they were told that the work would only last for ashort time and that their employment was temporary.Respondent did not comply with the seniority and recall1" Several employees recalled Blankenship stating that there would beno election or that no election was needed.as Blankenship claimed, and Lightell denied, that such a statement hadbeen made before negotiations ended. Similar statements were attributedto Lightell by several employees. He denied them. There was no evi-dence that these alleged statements to employees were ever communicat-ed to Respondent." Respondent's witnesses testified that the shutdown was intended tobe permanent and total and that the employees were informed that theyhad no expectancy of recall. One employee, Virbal Swihart, testified thatBurket told her that the layoff was only temporary. In light of the lan-guage of sec. 17 of the agreement, clearly making that section applicableto employees laid off either temporarily or permanently, resolution of thiscredibility conflict is unnecessary.t" Testimony of Lightell which is uncontradicted.654 FLEX PLASTICS, INC.provisions of section 17 of the expired contract in restaff-ing plant #2. Neither was Local 662 notified or consult-ed.On October 30, Local 662's president, Ralph Calhoun,wrote Respondent, asserting the Union's continued bar-gaining rights for plant #2, objecting to Respondent'sfailure to notify the Union of the reopening, insisting thatthe employees be called back to work in accordancewith their seniority, requesting negotiations on the re-opening, and proffering two dates for meetings. Re-spondent's reply, signed by Herbert Corbett, its vicepresident, was nonresponsive:[P]lease be advised that we have previously con-tacted Mr. Lightell and stated that it is our under-standing that when the union has something new topropose, they contact the Federal Arbitrator andthrough him, set up a mutually agreeable date.Unless we have misunderstood the procedures, wewill wait until we hear from the arbitrator.'Calhoun then wrote Burket under date of November 7.He informed Burket that the Union had some moves tooffer and requested a meeting to discuss them. In so stat-ing, he wrote that he had learned from Lightell that theFMCS had declined to be involved in setting up addi-tional meetings20and that fact, he said, "should not pre-vent the Company and the Union from meeting." Healso reiterated his request to meet and bargain about thereopening of plant #2. Corbett replied again. In thisletter of November 10 he stated:[I]t seems that no matter how often we tell you, itstill remains your initiative to contact the FederalMediator to establish further meeting with Flex. Wewill not meet without him present. The Mediatorwell knows the points at impasse and is thereforebest qualified to determine if your "moves" consti-tute new subject matter.Plant No. 2 is not re-opened. It will not be re-opened. There is a temporary short term one-shotengineering project going on there; which will beover by the end of the year .... There is abso-lutely nothing to negotiate.When we hear from the Mediator and Local #662,an additional meeting can be scheduled when suit-able to all involved.Finally, on November 17, Blankenship addressed a fur-ther response to Calhoun's November 7 request. In it, hereiterated Respondent's position that FMCS should beinvolved in any further negotiations but stated that, ifthat could not be arranged, the Union should submit itsnew proposals in writing to Burket and him, after whichhe would contact the Union. He went on to say:The company sent you a letter in which they tookthe position that your union no longer represented a"9 Burket's remarks on October 27 similarly refer to an earlier ex-change of correspondence between Respondent and Lightell. Those let-ter are not in evidence.30 Lightell so testified.majority of bargaining unit employees. Decertifica-tion petitions were filed by bargaining unit employ-ees, followed by a company Decertification Peti-tion. After a long hiatus of time and your union'sinaction, the company cancelled any further recog-nition of your union's majority status, and the ex-pired contract.Blankenship professed ignorance of Calhoun's October30 letter, asserted that it was never considered by Re-spondent, and stated in this letter that the seniority rightsof the collective-bargaining agreement had expired andwere not followed. He further professed to be shockedby the Union's November 7 request for negotiations inregard to plant #2. There was no further correspond-ence between the parties.Virbal Swihart had been a union steward and memberof the Union's negotiating committee prior to her layoffin April. She applied and was hired to work in plant #2in October. Swihart testified that she was called into theoffice of Deborah Peterman, the foreman in plant #2,"1on November 3. There, she testified, Peterman said,"There is no union. There will be no union talk. Do youstill want to work?" Swihart replied, "Yes," and re-turned to work. Peterman admitted talking to Swihartbut claimed that the conversation involved an offer of aninspection job; she denied making any mention of theUnion or union activity. I credit Swihart.22In or about November or December, the employeesformed a new Flex Shop Committee, electing JosephHren, Douglas Roseberry, and William Longfellow asthe committeemen.23The following petition, drafted, ac-cording to Hren, by the committee, was posted on a bul-letin board and signed by 17 employees between January7 and 9, 1981:We, the undersigned, have in the past designatedcertain individuals to discuss our labor relationsproblems with company management of Flex Plas-tics. In addition, we now authorize the same indi-viduals to bargain with management in our behalffor purposes of wages, hours, and working condi-tions, which have a direct effect upon us as employ-ees.a" Respondent denied that Peterman was a statutory supervisor. Theevidence, however, indicates that she was its production supervisor andquality control manager with the authority to hire, direct, lay off, andterminate employees. There can be no doubt of her supervisory statuea2 In attempting to persuade me to accept her testimony over Swi-hart's, Peterman testified that she had a low opinion of Swihart's reputa-tion for truth and veracity. She came to that opinion, she stated, becauseeverything that Swihart had inspected was returned by the customer.Additionally, she claimed, Swihart told tales on fellow employees andthen denied doing so. She claimed that she had learned this sone yeasearlier when working with Swihart as an asembler. Such testimony dosnot come within the hearsay exception as "Reputation of a person's char-acter among his associates or in the community." Fed. R. Evid. 03(21).Moreover, noting that Peterman's rehiring of Swihart in October as aninspector appears to be inconsistent with her stated opinion, I find thatPeterman was stretching to establish Swihart as less credible than she.That stretching adversely affects my view of Peterman's credibility.2" Other than the encouragement of such action found in Blankenhp'sOctober 27 speech, the General Counsel does not contend that Respond-ent assisted, supported, or interfered in the formation of this committee.655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe committee presented the signed petition to Burket.Burket, observing the apparently valid signatures of 17employees in a unit of 26, immediately granted recogni-tion to the Shop Committee for collective-bargainingpurposes. A notice so stating, signed by him, was postedon January 9, 1981.The Shop Committee then met with Burket and Cor-bett to bargain out a contract. A 3-year agreement wasreached and signed on January 22, 1981. Its terms, whichincluded wage increases, increased vacation and holidaybenefits, and a new profit-sharing plan, were implement-ed upon execution.Respondent withdrew its RM petition on January 26,1981. On January 30, 1981, the Regional Director issueda notice of hearing on Comignaghi's RD petition forFebruary 9 and on that date the parties, including Local662, the Shop Committee as Intervenor, the Petitioner,and Respondent, agreed to an election to be conductedon February 22, 1981.24On February 18, 1981, Burket held a meeting of theemployees in plant #1. In the course of that meeting hetold the employees that the Shop Committee had beenable to secure a better contract than Local 662 becausethey were more attuned to the needs and welfare of theemployees than Local 662 had been and negotiated in"better spirit." He told the employees that he had beentold by an agent of the NLRB that the signing of thecontract with the Shop Committee was legal.25The election was held on February 22, 1981. The re-sults, undeterminative, were 13 votes for the Shop Com-mittee, 11 votes for Local 662, 1 vote for no union, and8 challenges. In his Report on Objections and Chal-lenges, the Regional Director, with the agreement of allparties, sustained five challenges. Two challenges wereoverruled and one was withdrawn (by the Union). Theoverruled and withdrawn challenges have not, however,been opened and counted because of the pendency of theunfair labor practice complaint herein, which seeks a bar-gaining order remedy.B. Discussion1. Withdrawal of recognitionOn August 27, Respondent purported to withdrawrecognition from Local 662, claiming that its actionswere justified on the basis of the stalled negotiations, Co-mignaghi's RD petitions, and its own RM petition.26Ina4 There is no warrant in this record for Respondent's statements onbrief to the effect that the hearing was conducted over Respondent's ob-jections and that Respondent and the Shop Committee agreed to an elec-tion in order to "appease the Hearing Office[r]."a6 Employee Moore's recollection of Burket stating that if the employ-ees voted for the Shop Committee they knew what they had, but thatthey would be back "in limbo" if they voted for Local 662 as Burket didnot have to agree upon anything in negotiations with that Union, wasdenied by Burket and not corroborated by Strimbu or any other employ-ees. I credit Burket.1a Although this initial attempted withdrawal occurred more than 6months prior to the filing of the unfair labor practice charge herein, no10(b) problem exists. Sec. 10(b) establishes a statute of limitations; it is notjurisdictional. "It is an affirmative defense and, if not timely raised, iswaived." Vitronic Division of Penn Corporation, 239 NLRB 45, fn. 1(1978), enfd. 630 F.2d 561 (8th Cir. 1979), and cases cited therein. Re-spondent did not plead this affirmative defense on this issue. Moreover,November, after Blankenship's speech to the employees,discussed infra, Respondent replied to the Union's re-quest for bargaining about the recall of employees by re-ferring it to the Federal mediator, as if it had sought con-tract negotiations. That position was repeated when theUnion, picking up on Respondent's apparent reference tocontract negotiations, indicated its desire to get negotia-tions moving again. At the same time, Respondent re-fused to negotiate over the recall. All of Respondent'spositions and its withdrawal of recognition were reassert-ed in Blankenship's letter of November 17. At that time,Respondent stated that the withdrawal of recognition onAugust 27 had been justified by RD and RM petitions,the "long hiatus of time and your union's inaction ... ."Local 662 was the certified collective-bargaining rep-resentative of Respondent's employees and was the in-cumbent union. Its certification and its expired agree-ment raised a rebuttable presumption of continued major-ity status. The burden of rebutting such a presumptionrests on the party who would do so, here Respondent,and "clear [cogent] and convincing proof" is required.Barrington Plaza and Tragniew, Inc., 185 NLRB 962, 963(1970), enfd. in relevant part 470 F.2d 669, 675 (9th Cir.1972); Schmutz Foundry and Machine Company, 251NLRB 1494 (1980). To meet that burden, Respondentwould have had to establish, by such evidence, eitherthat the Union in fact no longer enjoyed majority statusat the time of the refusal or that the refusal was "predicat-ed on a good-faith and reasonably grounded doubt of theunion's continued majority status ...based on objectiveconsiderations." Moreover, the asserted doubt must beadvanced in a context free of unfair labor practices andnot in order to gain time within which to undermine theunion. Terrell Machine Company, 173 NLRB 1480, 1480-81 (1969), enfd. 427 F.2d 1088 (4th Cir. 1970); PioneerInn Associates, d/b/a Pioneer Inn and Pioneer Inn Casino,228 NLRB 1263, 1265 (1977), enfd. 578 F.2d 835 (9thCir. 1978).We are not confronted here with the question ofwhether Local 662 had, in fact, lost its majority status atthe points in time when Respondent refused to bargainwith it. Respondent did not contend that it had or offerany proof of such a loss. Rather, the issues are whetherthe requisite objective considerations existed to give riseto Respondent's asserted good-faith doubt and whetherthat doubt was raised in order to gain time within whichto undermine the Union. I conclude that the first of thesequestions must be answered in the negative and thesecond in the affirmative.Neither the stalled negotiations, the hiatus in bargain-ing requests, the Union's alleged inactivity, nor the peti-tions, taken separately or together, suffice to raise a rea-sonable good-faith doubt of the Union's majority status.Thus, even assuming that the parties reached an impassein the negotiations on July 1, such a state of affairsas discussed infra, the Union made a demand for bargaining and Re-spondent repeated its refusal within the 10(b) period, thus raising a newand timely unfair labor practice. J. Ray McDermott & Co., Inc., 227NLRB 1347 (1977), enfd. 571 F.2d 850 (5th Cir. 1978); Serv-AII Company.Inc.. 199 NLRB 1131 (1972), enforcement denied 491 F.2d 1273 (10thCir. 1974); McCreody and Sonx Inc., et at, 195 NLRB 28 (1972), enforce-ment denied 482 F.2d 872 (6th Cir. 1973).656 FLEX PLASTICS, INC.would not support Respondent's withdrawal of recogni-tion. The Board stated in International Medication Sys-tems, Ltd., 253 NLRB 863 (1980), that it:·..[has] long held that, while an impasse may sus-pend bargaining for a time, it "does not relieve anemployer from the continuing duty to take noaction ...which amounts to a withdrawal of rec-ognition of the Union's representative status." Cen-tral Metallic Casket Co., 91 NLRB 572, 574 (1950).Thus, whether the parties arrived at an impasse isirrelevant to an evaluation of Respondent's assertedgood-faith and reasonably grounded doubt of theUnion's majority status.See also Charles D. Bonanno Linen Service, Inc. v.N.L.R.B., 102 S.Ct. 720, 92 LC ¶ 13,127 (1982), whereinthe Supreme Court agreed with the Board that impasse is"a recurring feature in the bargaining process ... only atemporary deadlock or hiatus in negotiations 'which inalmost all cases is eventually broken either through achange of mind or the application of economic force."'The Co;a further agreed with the Board's observationthat "there is little warrant for regarding an impasse as arupture of the bargaining relation which leaves the par-ties free to go their own ways."Neither can the Union's alleged inactivity and thehiatus from July I until either August 27 or November17 support a good-faith doubt. In light of the filing of theRD and RM petitions, there was little, if anything, thatthe Union could have done. The Union could properlyhave interpreted Respondent's filing of the RM petitionon July 28 (only 3 weeks after the alleged impasse) asevidencing Respondent's unwillingness to bargain furtherand, as discussed infra, the RD petition precluded furtherbargaining toward a collective-bargaining agreement.Thus, it would have been an "exercise in futility" for theUnion to demand further negotiations at that time. SeeServ-All Company. Inc., supra at 1133 (dissent of thenChairman Miller and Member Kennedy); TelautographCorporation, 199 NLRB 892 (1972). Moreover, even as-suming that the Union was inactive from July 1 untileither August 27 (less than 2 months) or its demand forbargaining on October 30 (4 months), no evidence raisinga reasonable good-faith doubt would exist. In PioneerInn, supra, the union had been inactive for approximately4 years prior to reasserting itself as the employees' col-lective-bargaining representative. There the Board con-cluded, as I do here, that the reassertion of its bargainingrights negated any inference to be drawn from the al-leged inactivity and there the Board pointed out, as I dohere, that there was no evidence that any unit employeehad sought the union's assistance without receiving itsfull support during the period of alleged inactivity. Theperiod of alleged quiescence involved herein cannot becompared to the 16-month hiatus present in Road Materi-als, Inc., 193 NLRB 990 (1971), or the 4-year hiatus inPioneer Inn, supra, neither of which was deemed ade-quate to support a conclusion that the union involvedhad abandoned its representative status.Respondent cannot rely upon its own RM petition asestablishing a reasonably good-faith doubt of the Union'scontinued majority status. An RM petition filed to ques-tion a previously certified union's continued majoritystatus must, itself, be supported by objective consider-ations indicating such a loss. It is therefore a "bootstrap-ping" argument for an employer to assert that the merefiling of an RM petition establishes the necessary good-faith doubt. United States Gypsum Company, 157 NLRB652 (1966). See also Schmutz Foundry, supra, and casescited therein at 1499.Neither can Respondent rely upon the two RD peti-tions (one withdrawn) filed by Comignaghi as justifica-tion for its withdrawal of recognition. To be deemedvalid by the Board such petitions need only be supportedby 30 percent of the unit employees. There was noshowing that the level of support in this case was anyhigher and 30-percent support will not justify a with-drawal of recognition. Wabana, Inc., 146 NLRB 1162(1964). See also Telautograph, supra. Therein, the Boardheld that when a real question concerning representationis raised by the filing of a timely decertification petition"an employer may not go so far as to bargain collective-ly with [the] incumbent (or any other) union until thequestion concerning representation has been settled bythe Board; but the incumbent union may still continue toadminister its contract and process grievances."27(Empha-sis supplied.)On brief, Respondent asserted additional "evidence" tojustify its withdrawal of recognition. Even assuming thatthese additional factors were not the mere afterthoughtswhich they appear from their untimely surfacing to be, Icannot find that they are "objective considerations" suffi-cient to establish a reasonable good-faith doubt of major-ity status.Respondent contended that the Union was "unable tokeep a consistent bargaining committee"; i.e., that"[t]hose who testified at the hearing who also sat on thebargaining committee stated they resigned." Respondentmischaracterized the record by so stating. Three employ-ee witnesses, Moore, Swihart, and Hren, testified thatthey had served on the negotiating committee. None ofthem indicated resignation prior to July 1; Moore andHren served at least until that date and Swihart contin-ued on the committee for some period of time even aftershe had been laid off in April. Moreover, even assumingthat Respondent's proposition was an accurate represen-tation of the record, such resignations from the bargain-ing committee would carry little weight. Disinterest infurther participation in negotiations by members of theunion committee does not, alone, establish general em-ployee disinterest in union representation. InternationalMedication Systems, supra at 868.Respondent similarly mischaracterized the short-livedstrike as having been union-sanctioned in support of con-tract demands. The record does not support that conten-tion. And again, even if it did, the fact that even a ma-l' The General Counsel does not contend. either in the complaint oron brief, that Respondent was obligated to bargain with the Uniontoward a new contract while the RD petition was pending. His conten-tion in this regard is limited to Respondent's failure and refusal to accordthe Union with notice of and the opportunity to bargain about suchgrievance-type matters as the recall of the plant #2 employees and its ob-ligation to refrain from unilateral action.657 DECISIONS OF NATIONAL LABOR RELATIONS BOARDjority of employees crossed the Union's picket linewould not be sufficient to rebut the presumption of con-tinued majority status. The "Board had held, with courtapproval, that an employee's return to work during astrike does not provide a reasonable basis for presumingthat he has repudiated the union as his bargaining repre-sentative." Pennco, Inc., 250 NLRB 716 (1980), citingN.LR.B. v. Frick Company, 423 F.2d 1327 (3d Cir.1970); Garrett Railroad Car & Equipment, Inc., 255NLRB 620 (1981).Respondent also contends that expressions of disinter-est in further representation by the Union's businessagent, Lightell, to Comignaghi ("I don't care if youpeople have a union or not. It would save me from driv-ing from Canton and back"), to Hren (that it did notmatter that Respondent had ceased deducting dues), andto Blankenship (that he was not really interested in rep-resenting the employees anymore) supported the with-drawal of recognition. Even assuming that these state-ments were made, they do not justify Respondent's con-duct. The record is barren of any evidence that Light-ell's alleged statements to Comignaghi and Hren werecommunicated to Respondent prior to the withdrawal ofrecognition. Moreover, they, and the statement attributedto Lightell by Blankenship, do not reflect employee dis-affection from the Union. Rather, they reflect at mostwhat appears to be a business agent's alleged wearinesswith his role. See Harvey's Wagon Wheel, Inc., d/b/aHarvey's Resort Hotel & Harvey's Inn, 236 NLRB 1670(1978), where a business agent's statement that the union"was in trouble" was not equated with a loss of majority.Accordingly, I must conclude that Respondent hasfailed to establish that it had a good-faith doubt of theUnion's majority status reasonably premised upon objec-tive considerations.28Respondent was therefore notprivileged to withdraw recognition and was obligated tocontinue dealing with the Union in the administration ofits contract and in the processing of its grievances. InThe Baughman Company, 248 NLRB 1346, 1347 (1980),the employer revised its employee handbook, changingsuch things as the length of the workweek and workday,overtime entitlement and the definition and applicationof seniority. The Board stated:Even if these changes were formalized during thependency of the decertification petition ...Re-spondent still owed an obligation to the incumbentUnion to meet with it and discuss these significantmodifications in the terms of employment.sTelautograph Corporation [supra], absolves an employer frombargaining for a new contract while such a petition is pending, butthe Board clearly did not intend to hold in that case that an em-ployer would be permitted to take advantage of such a period forthe purpose of instituting unilateral changes.Section 17 of the expired contract, quoted earlier inthis Decision, created certain rights to recall for laid-offemployees. Those rights, the employment conditionswhich existed at the expiration of the contract which28 I would also conclude, based upon Blankenship's speech of October27, discussed in the next section, that the alleged good-faith doubt wasraised in order to gain time within which to undermine the Union.were not changed by any permissible unilateral imple-mentation of Respondent's proposals upon impasse, sur-vive the contract's expiration. As was stated in AnthonyCarilli, d/b/a Antonino's Restaurant, 246 NLRB 833, 840(1979), enfd. 648 F.2d 1206 (9th Cir. 1981):[I]t is settled that Respondent's collective-bargain-ing obligation did not cease on the expiration of itsbargaining agreement with the Union; rather, Re-spondent was obliged to maintain existing employ-ment conditions and "bargain with the Union beforehe may permissibly make any unilateral changes in[mandatory] terms and conditions of employment."[Harold W Hinson, d/b/a Hen House Market No. 3v. N.L.R.B., 428 F.2d 133, 137 (8th Cir. (1970)).]See also Martinsburg Concrete Products Co., 248 NLRB1352 (1980), wherein no RD petition had been filed priorto the employer's postcontract expiration withdrawal ofrecognition, and where the Board stated: "[I]t is well-es-tablished that an employer's continuing postcontract bar-gaining obligation includes the duty to meet with a col-lective-bargaining representative and discuss unit em-ployees' grievances." At the very least, under the cir-cumstances present here the Union was entitled to noticeof the recall and an opportunity to discuss with Re-spondent that recall and the question of whether the em-ployees were entitled to be recalled according to theirearlier earned seniority under the contract or past prac-tice. Respondent gave it no notice, did not comply withthe contract, and, when the Union learned of the recalland requested bargaining, Respondent evaded its requestand then refused, outright, to meet with the Union todiscuss or negotiate the recall. Such conduct, I find,clearly contravenes Respondent's obligation to continuerecognizing the Union as the exclusive representative ofits employees, as described above, and violates Section8(a)(5) and (1) of the Act.2. The October 27 speech and other 8(a)(1) conductThe General Counsel contends that the speech deliv-ered by Blankenship on October 27 violated Section8(a)(1) and (5) of the Act by misstating the current stateof affairs vis-a-vis representation by the Union, by misrep-resenting that there would be no decertification election,by suggesting that the protections offered employees bythe National Labor Relations Act made unions unneces-sary, and by suggesting that the employees bargain di-rectly with Respondent rather than through the Union.Respondent argued only that the transcript of the speechwas the best evidence of what was said, that inferencesas to its meaning or what else might have been said were"inadmissible in evidence," and that the speech was pro-tected by the "free speech provisions of the Act."29The2g Sec. 8(c) of the Act provides:The expressing of any views, argument, or opinion, or the dissemina-tion thereof, whether in written, printed, graphic, or visual form,shall not constitute or be evidence of an unfair labor practice underany of the provisions of this act, if such expression contains no threatof reprisal or force or promise of benefit.658 FLEX PLASTICS, INC.speech speaks for itself and what it says leads me to con-clude, in agreement with the General Counsel, that Re-spondent has violated the Act, as alleged.In N.LR.B. v. Gissel Packing Co., Inc., 395 U.S. 575,617 (1969), the Supreme Court stated the following guid-ing principle:Any assessment of the precise scope of employerexpression, of course, must be made in the contextof its labor relations setting. Thus, an employer'srights cannot outweigh the equal rights of the em-ployees to associate freely, as those rights are em-bodied in § 7 and protected by § 8(a)(l) and theproviso to § 8(c). And any balancing of those rightsmust take into account the economic dependence ofthe employees on their employers, and the neces-sary tendency of the former, because of that rela-tionship, to pick up intended implications of thelatter that might be more readily dismissed by amore disinterested ear.Here, the employees were presented with a speech byan individual who was vouched for by their Employer asa lawyer (which he is not) with special expertise in thefield of labor law. His remarks were thus imbued with anextra measure of trustworthiness or reliability. What hehad to say, however, was a composite of misstatementsof fact and law carefully constructed to lead the employ-ees away from the Union and toward bargaining withRespondent on their own. Thus, Blankenship repeatedlytold the employees that the Union no longer representedthem; he created an impressively legalistic sounding ex-planation, "waiver by silence." In fact, as demonstratedin the last section of this Decision, there had been nowaiver or abandonment by the Union; the facts did notgive rise to the alleged reasonable good-faith doubt ofthe Union's majority status required for Respondent's at-tempted withdrawal of recognition. See Tuschak/-Jacobson. Inc. t/a Franklin Convalescent Center, 223NLRB 1298 (1976), wherein a union was found to be inviolation of Section 8(bX1)(A) for misrepresenting that ithad acquired exclusive representative status. Additional-ly, Blankenship misstated the status of the prior contract,telling the employees, contrary to the law as discussedsupra, that the terms and conditions set forth in that con-tract were no longer in effect. And, notwithstanding thatboth the RD petition and Respondent's own RM petitionwere still pending, Blankenship told the employees thatthere would be no election.Having thus portrayed the employees as being out ontheir own, abandoned by the Union, Blankenship then as-sured them that they could join together, without aunion, to bargain with Respondent. He cast out the im-plication, readily picked up by the employees, that byjoining together in concerted activity the employeeswould be nearly as well protected by the Labor Board asthey might be by a union. This grossly overstates thecase; the functions of the Board and the functions ofunions are distinct. The protections embodied in Sections7 and 8 of the Act are designed to foster and protect em-ployee free choice in organizational activities and unionrepresentation; they are not intended to supplement col-lective-bargaining agreements.Blankenship went further; he assured the employeesthat since the demise of the Union the employees hadbeen dealing concertedly with the Employer and couldlawfully continue to do so. This, it appears, was a refer-ence to the committee which had been formed and wasmeeting regularly with Respondent's superintendent,Prince, at Prince's suggestion to resolve such workingcondition problems as health and safety. Of course, foran employer to suggest the formation of such a commit-tee and then deal with it is a blatant violation of Section8(a)(2) of the Act. Coating Products Inc., 251 NLRB1271 (1980), enfd. 648 F.2d 108 (2d Cir. 1981); Cagles,Inc., 234 NLRB 1148 (1978), enfd. in relevant part 588F.2d 943 (5th Cir. 1979). Finally, Blankenship assuredthe employees that Respondent would deal with them ifthey came to it concertedly and would sign a contractwith them.All of the foregoing, I find, served to undermine theemployees' support for the Union and to encourage themto bargain directly with Respondent in violation ofSection 8(a)(1) and (5) of the Act. Western Truck Serv-ices, Inc., 252 NLRB 688 (1980). As discussed infra, thisviolation culminated in Respondent's ultimate recogni-tion of, and contracting with, an employee shop commit-tee. See Federal Alarm, 230 NLRB 518 (1977), where theemployer, attempting to portray itself as neutral, indicat-ed its preference for dealing with the employees ratherthan the union, stated that union representation would bea sharp break from the past, said that the employer'sdoor was always open for discussions and settlement ofcomplaints with employees, claimed that it was better forboth the company and the employees to deal directlywithout a third party, and held out the prospect of betterwages and conditions. The Administrative Law Judge, ina Decision adopted by the Board, stated that, while theemployer may not "in so many words" have suggested"that the employees organize a committee to negotiatewith him," "his actions and words made that suggestionand encouraged that idea, as clearly as though he hadwritten a memorandum to that effect." A violation ofSection 8(a)(l) was found in that case and such a findingis similarly required here. See also Mark Twain MarineIndustries, Inc., 254 NLRB 1095 (1981), which involveda series of speeches by Blankenship, the import andmuch of the language of which were strikingly similar tothe instant case. There, Blankenship, similarly held out asan expert worthy of belief, was found to have urged em-ployees to join concertedly to bargain with their employ-er rather than through their recognized union in viola-tion of Section 8(a)(1). He was also found to have violat-ed Section 8(aX)(1) by implying that the protections af-forded by the National Labor Relations Act to unrepre-sented employees acting concertedly were as great as orgreater than they would have if represented by a unionand by implying that employees somehow gave up theirrights to use the processes of the Board when theychoose union representation.I have found that Supervisor Deborah Peterman toldVirbal Swihart, upon Swihart's return to work in plant659 DECISIONS OF NATIONAL LABOR RELATIONS BOARD#2, that there would be no union and no union talkthere. She asked Swihart if Swihart was willing to workunder those conditions. Such statements and questions,unduly limiting employee union activity and conditioningemployment upon an agreement to refrain from such ac-tivity, are inherently coercive and violative of Section8(a)(1) of the Act. I so find.3. Recognition of the Shop Committee and RelatedConductThe General Counsel contends that Respondent's rec-ognition of the Shop Committee on January 9, 1981,based upon its receipt of a petition purportedly signed bya majority of the unit employees, its negotiation and ex-ecution of a contract with the Shop Committee, and itsimplementation and publication of that contract, all oc-curring while a valid question concerning representationexisted, violated Section 8(a)(l), (2), and (5) of the Act.Principal reliance was placed upon Midwest Piping andSupply Co., Inc., 63 NLRB 1060 (1945), and its long lineof progeny which establish it to be "an unfair labor prac-tice for an employer to recognize one of two or morecompeting unions while a question concerning represen-tation is pending before the Board by virtue of the filingof a representation petition" Newport Division of WintexKnitting Mills, Inc., 223 NLRB 1293, 1295 (1976). Re-spondent asserts, essentially, that it was obligated to rec-ognize the Shop Committee upon presentation of a ma-jority-supported petition. I concur with the conclusionsof the General Counsel but find it unnecessary to relyupon Midwest Piping, supra, to do so. See Classic Indus-tries, Inc., 254 NLRB 1149 (1981).I have previously found in this Decision that Local662 enjoyed a rebuttable presumption of continued ma-jority status, which presumption had not been rebuttedprior to Respondent's withdrawal of recognition. Neitherhad Respondent established that by that time it had areasonably founded good-faith doubt of the Union's ma-jority status predicated upon objective considerations.Respondent's receipt of the Shop Committee petition didnot alter that state of facts. That petition arose in thecontext of Respondent's unlawful withdrawal of recogni-tion from Local 662 and its unlawful undermining of theUnion's status by Blankenship's October 27 speech.Indeed, it is clear that the birth of the Shop Committeewas the anticipatable and intended effect of that speech,the central message of which had been to suggest thatthe employees organize among themselves to bargainwith Respondent without the Union. It also appears thatthe Shop Committee, as it arose in December, was a mu-tation of the earlier committee which had been createdupon the suggestion of Respondent's superintendent,Prince. In the context of such unfair labor practices, thatpetition could not establish a reasonable doubt of theUnion's continued majority status; such a doubt may notexist except "in an atmosphere free of employer conductaimed at causing disaffection." Neither could it, in suchan atmosphere, establish that the Shop Committee wasthe freely selected choice of a majority of the unit em-ployees. Fremont Newspapers, Inc., 179 NLRB 390(1969), cited with approval in Sacramento Clinical Labo-ratories, Inc., 242 NLRB 944 (1979), enforcement deniedin part 623 F.2d 110 (9th Cir. 1980); Mid-Continent Re-frigerated Service Company, 228 NLRB 917 (1977). Seealso N.L.R.B. v. Newport Division of Wintex KnittingMills Inc., 610 F.2d 430 (6th Cir. 1979), where the court,in denying enforcement to the Board's Decision, supra,held that an employer could accept convincing evidenceof majority status submitted by one of two rival unionswhere that evidence arose "without any help from theemployer." Implicit therein is that, when the evidence ofmajority status is tainted by employer assistance, relianceis unwarranted and impermissible.Respondent could not recognize the Shop Committeeas its employees' exclusive collective-bargaining repre-sentative, it could not negotiate or execute a collective-bargaining agreement with it. By doing so, and by imple-menting new and improved terms and conditions of em-ployment without notice to and bargaining with Local662, Respondent has violated Section 8(aX)(1), (2), and (5)of the Act. Mid-Continent Refrigerated Service, supra.It follows from the foregoing that Burket's speech tothe employees only 4 days prior to the RD election, al-luding to the successful negotiations with the Shop Com-mittee and its alleged better attitude, further underminedLocal 662's majority status and interfered with the em-ployees' right to cast an unimpeded ballot in forthcomingelection in further violation of Section 8(a)(1) and (5) ofthe Act.4. The representation caseAs indicated above, I have found that Respondent en-gaged in conduct undermining Local 662's majoritystatus, including encouraging employees to bargain di-rectly with it without representation by that Union, andwithdrew recognition from and refused to bargain withLocal 662, all in violation of Section 8(a)(l) and (5) ofthe Act. I have also found that Respondent violatedSection 8(a)(l), (2), and (5) of the Act by recognizingand bargaining with the Shop Committee and by signingand implementing an agreement with it. This conduct, Iconclude, also interfered with the employees' exercise oftheir free choice in the election and warrants that thatelection be set aside.However, inasmuch as the Regional Director hasoverruled challenges to ballots sufficient in number toaffect the outcome of the election, I shall recommendthat the representation case be remanded to him so thatthose challenged ballots may be opened and counted. Inthe event that the revised tally of ballots establishes thatLocal 662 has secured a majority of the valid votes cast,a certification of representative should issue so thatLocal 662 might enjoy the advantages attendant uponcertification as well as a bargaining order. If it does not,I recommend that the election conducted on February22, 1981, be set aside, the petition in Case 8-RD-968 bedismissed, and all proceedings in that case be vacated.Case, Inc., 237 NLRB 798 (1978); Rollins TelecastingInc., 199 NLRB 613 (1972), enfd. as modified 494 F.2d80 (2d Cir. 1974).660 FLEX PLASTICS, INC.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1), (2), and (5)of the Act, I shall recommend that it be ordered to ceaseand desist therefrom, and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent assisted and supportedthe Shop Committee by recognizing, bargaining, and ex-ecuting a collective-bargaining agreement with it, I shallrecommend that Respondent be required to withdrawand withhold recognition from the Shop Committee andto cease giving effect to the terms and conditions of thecontract with said Committee, which became effectiveon January 22, 1981, or any renewal or extension there-of. Nothing in this recommended Order, however, shallauthorize or require the withdrawal or elimination of anywage increase or other benefits, terms, and conditions ofemployment which may have been established pursuantto the performance of the contract with the Shop Com-mittee.The General Counsel seeks, and of course Respondentopposes, the imposition of a bargaining order as the onlyway to adequately remedy the unfair labor practicesfound above. Such a remedy, the Supreme Court held inN.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. at 613-615,is appropriate in "exceptional" cases marked by "outra-geous" and "pervasive" unfair labor practices of "such anature that their coercive effects cannot be eliminated bythe application of traditional remedies, with the resultthat a fair and reliable election cannot be had." It is alsoappropriate "in less extraordinary cases marked by lesspervasive practices which nonetheless still have the tend-ency to undermine majority strength and impede theelection processes." As the Court stated (at 612):(A] bargaining order is designed as much to remedypast election damage as it is to deter future miscon-duct. If an employer has succeeded in undermininga union's strength and destroying the laboratoryconditions necessary for a fair election .... [t]hedamage will have been done, and perhaps the onlyfair way to effectuate employee rights is to re-estab-lish the conditions as they existed before the em-ployer's unlawful campaign.Respondent's unfair labor practices, I am convinced,bring this case within the second category established byGissel. The Union, which enjoyed the benefit of an unre-butted presumption of majority status, suffered the un-dermining of that status by a withdrawal of its recogni-tion and by statements on behalf of Respondent calculat-ed to convince the employees that they were no longerrepresented by the Union. The employees were encour-aged to join concertedly among themselves to bargainwith the Employer without the Union. And, when theydid so, the product of that encouragement was quicklyrecognized and a contract was executed. The improvedbenefits stemming from that contract were implementedand the contract was held up, only days before thescheduled decertification election, as evidence of whatthe employees could achieve without the Union. Such acourse of events, I believe, would not be readily rectifiedby traditional remedies short of a bargaining order. SeeMichigan Products, Inc., 236 NLRB 1143 (1978), wherean employer, shortly before a scheduled RD election,suggested and encouraged the employees to establishrepresentatives to deal directly with management, there-by bypassing the Union; promised its employees that itwould deal with such representatives; and further prom-ised those employees benefits in order to undermine theincumbent union's status. The Administrative LawJudge, holding a Gissel bargaining order to be appropri-ate, noted particularly the difficulty of remedying a vio-lation which involved the promise or grant of benefits.The Board's remedies, he noted, do not provide thatbenefits, even if granted unlawfully, must be retracted;benefits once granted, as here, "are not easily forgotten."The Board, in holding that the employer's conduct inMichigan Products constituted a refusal to bargain, noted:The incumbent union enjoyed the presumption ofcontinued majority status and at all times relevantcontinued to demand recognition for the purposesof collective bargaining. Respondent fatally imped-ed the election process by engaging in unlawfulconduct, touching all its employees, which was in-tended to and in fact did undermine the Union's ma-jority status, thereby preventing the holding of afair election.See also K&K Gourmet Meats Inc., 245 NLRB 1331(1979), enforcement denied in relevant part 640 F.2d 460(3d Cir. 1981), where the Board held that "promises of awage increase, increased benefits, and new approaches toresolve employee grievances, coupled with the threatthat the organizational campaign would be futile," whichgave the employees much if not all they sought by unionrepresentation, precluded the exercise of a free choice bythe employees in an election. The Board pointed out thatthe granting of benefits to employees in order to influ-ence them against choosing union representation ren-dered free choice in an election "a matter of specula-tion."The question of a bargaining order remedy in the in-stant case in favor of Local 662 is complicated. however,by the presence of the Shop Committee and by the factthat the General Counsel did not allege that Respondentviolated Section 8(a)2) of the Act by interfering with,assisting, or supporting the Shop Committee in its forma-tion or by dominating its existence. On the surface, atleast, it would appear to be inconsistent with whateverremains of the Board's Midwest Piping doctrine to orderRespondent to bargain with one union in the face of aquestion concerning representation, which the GeneralCounsel acknowledged to be "real" and "valid," where asecond unassisted and undominated union seeks represen-tational rights. The existing case law is of little help inresolving this issue. Thus, in both Federal Alarm, supra,and Mid-Continent Refrigerated Service, supra, where theemployers' conduct was very similar to Respondent'sand bargaining orders were granted, the employee com-mittees were found to be assisted, supported, and domi-nated by the employers and they were ordered disestab-lished. See also World Wide Press Inc, 242 NLRB 346661 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1979), where an employer's interposition of a contractwith a dominated labor organization as a defense to aGissel bargaining order was rejected. Similarly, in LymanSteel Company, 249 NLRB 296 (1980), the tainted evi-dence of majority support in favor of a massively assistedlabor organization was held no bar to a bargaining orderin favor of the other union, which had been on the re-ceiving end of the employer's unfair labor practices.On balance, I am convinced that a bargaining order inthe instant case would best effectuate the purposes andpolicies of the Act and protect the rights and desires ofthe unit employees. Thus, Local 662 had retained, at alltimes, its majority status. The Shop Committee, whetheralleged to be assisted or dominated within the meaningof Section 8(a)2) or not, was in fact as much the prod-uct of the employer's unfair labor practices as were thecommittees in Federal Alarm and Mid-Continent Refriger-ated Services. Respondent would be gaining the benefitsof its wrongful conduct if its role in the creation andstimulation of the Shop Committee were ignored for re-medial purposes. Moreover, Respondent was, at alltimes, fully apprised of the General Counsel's contentionthat a bargaining order was warranted in this case. Ac-cordingly, I shall recommend that Respondent be or-dered to bargain with Local 662, upon request.Respondent's unfair labor practices were widespread,touched all of the employees, and spanned virtually theentire period from the withdrawal of recognition in July1980 to the decertification election in February 1981.They demonstrate a general disregard for the employees'fundamental statutory rights and therefore warrant theimposition of a broad injunctive order precluding Re-spondent, its officers, agents, and successors from engag-ing in unfair labor practices "in any other manner." SeeMid-Continent Refrigerated Service, supra, and FederalAlarm, supraCONCLUSIONS OF LAW1. By prohibiting employees from talking about theUnion and conditioning continued employment uponagreement to refrain from union activity, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(aX1) of the Act.2. At all times since 1977, Local 662 has been and isnow the representative for the purposes of collective bar-gaining of Respondent's employees in the following unitappropriate for the purposes of collective-bargainingwithin the meaning of Section 9(b) of the Act:All full-time and regular part-time production andmaintenance employees employed by Flex Plastics,Inc., excluding all office clerical employees, andprofessional employees, guards and supervisors asdefined in the Act.3. By withdrawing recognition from Local 662 in No-vember 1980, unilaterally changing terms and conditionsof employment, and by failing and refusing to bargainwith the Union since that date, Respondent has engagedin unfair labor practices within the meaning of Section8(aXS) and (1) of the Act.4. By misleading employees concerning Local 662'srepresentative status and the status of the pending repre-sentation cases, by soliciting and encouraging its employ-ees to bargain directly with it in derogation of Local662's representative status, by recognizing and bargainingwith a committee of the employees and executing andimplementing a contract reached with the Flex ShopCommittee without notice to or bargaining with Local662, and by encouraging or soliciting its employees tosupport the Flex Shop Committee in the representationelection on the basis of its bargaining with said commit-tee and the contract executed and implemented with it,Respondent has undermined Local 662's majority status,has assisted and supported the Flex Shop Committee,and has engaged in unfair labor practices within themeaning of Section 8(aX)(1), (2), and (5) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER30The Respondent, Flex Plastics, Inc., Midvale, Ohio, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Prohibiting talk about the Union in the plant orconditioning continued employment upon agreement torefrain from engaging in union activity.(b) Refusing to recognize and bargain collectively withthe Union, Shopmen's Local Union No. 662 of the Inter-national Association of Bridge, Structural and Ornamen-tal Ironworkers, AFL-CIO, as the exclusive bargainingrepresentative of Respondent's employees in followingappropriate unit:All full-time and regular part-time production andmaintenance employees employed by Flex Plastics,Inc., excluding all office clerical employees, andprofessional employees, guards and supervisors asdefined in the Act.(c) Undermining the majority status of the above-named Union, misleading employees as to that Union'srepresentative status, misleading employees as to thestatus of pending representation cases, unilaterally chang-ing the terms and conditions of employment, solicitingand encouraging its employees to bargain directly withRespondent, recognizing and bargaining with the FlexShop Committee which was formed as a result of its so-licitation and encouragement, executing or implementingcontracts reached with the Flex Shop Committee with-out notice to and bargaining with the Union, and encour-aging or soliciting its employees to support the FlexShop Committee on the basis of its bargaining with that'O In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoand shall be deemed waived for all purposes.662 FLEX PLASTICS, INC.committee and the contract executed pursuant to thatbargaining.(d) Maintaining or giving any force or effect to thecollective-bargaining agreement between Respondentand the Flex Shop Committee or any extension or modi-fication thereof; provided, however, that nothing in thisOrder shall authorize or require the withdrawal or elimi-nation of any wage increase or other benefits, terms, orconditions of employment which may have been estab-lished pursuant to the performance of said contract.(e) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following action which is necessary to ef-fectuate the policies of the Act:(a) Withdraw and withhold recognition from the FlexShop Committee, or any successor thereto, as the collec-tive-bargaining representative of the employees in theabove-described unit.(b) Forthwith rescind and cease giving effect to thecollective-bargaining agreement entered into with theFlex Shop Committee, effective as of January 22, 1980,or any extension or renewal thereof; however, nothing inthis Order shall authorize or require the withdrawal orelimination of any wage increase or other benefits, terms,or conditions of employment which may have been es-tablished pArsuant to the performance of that agreement.(c) Recognize Shopmen's Local Union No. 662 of theInternational Association of Bridge, Structural and Orna-mental Ironworkers, AFL-CIO, as the exclusive collec-tive-bargaining representative of its employees in theaforesaid unit and, upon request, meet and bargain withit concerning the wages, hours, and other terms and con-ditions of employment, including the procedure for therecall of employees from layoff status, of said employees,and, if an agreement is reached, embody the same in asigned contract.(d) Post at its plants in Midvale, Ohio, copies of theattached notice marked "Appendix."31 Copies of saidnotice, on forms provided by the Regional Director ofRegion 8, after being duly signed by an authorized repre-sentative of Respondent, shall be posted by Respondentimmediately upon receipt thereof, and maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(e) Mail copies of the attached notice marked "Appen-dix" to all of those employees who were laid off fromplant #2 in January and February 1981.(f) Notify the said Regional Director, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith."' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties were afforded theopportunity to present evidence, it has been found thatwe violated the National Labor Relations Act in certainrespects and we have been ordered to post this noticeand to carry out its terms.The National Labor Relations Act gives you, asemployees, certain rights, including the right:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a representa-tive of your own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or .11 of thesc things.WE WILl. NOT do anything to interfere with youin the exercise of the aforementioned rights and allour employees are free to become or remain mem-bers of Shopmen's Local Union No. 662 of the In-ternational Association of Bridge. Structural andOrnamental Ironworkers, AFL-CIO.WE WILL NOT prohibit our employees from talk-ing about the Union in our plants.WE WILL NOT threaten or imply that continuedemployment of any employee is contingent upon anagreement to refrain from union activity.WE WILL NOT undermine the majority status ofthe above-named Union by attempting to make em-ployees believe that the Union no longer representsthem, by misrepresenting the status of NLRB repre-sentation proceedings, or by encouraging employeesto join concertedly to bargain with us without thatUnion.WE WILL NOT assist or support any lobor organi-zation.WE WILL NOT recognize or bargain with the FlexShop Committee created on January 9, 1980, or anysuccessor thereof, as the collective-bargaining repre-sentative of our employees.WE WILL NOT refuse to recognize and, upon re-quest, bargain with Shopmen's Local Union No.662 of the International Association of Bridge,Structural and Ornamental Ironworkers, AFL-CIO,as the exclusive representative of our employees inthe appropriate unit described below.WE WILL NOT change terms and conditions ofemployment without notice to and bargaining withthe Union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of their right to self-organization, to bargaincollectively through representatives of their ownchoosing, and to engage in other concerted activi-ties or the purpose of collective bargaining or other663 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmutual aid or protection, or to refrain from any andall such activities.WE WILL withdraw and withhold recognitionfrom the Flex Shop Committee as the collective-bargaining representative of our employees, and weWILL cease giving effect to the contract we enteredinto with said committee, effective as of January 22,1980, or any extension or renewal thereof; but weare not required to withdraw or eliminate any wagerates or other benefits, terms, or conditions of em-ployment which we have given to our employeesunder said contract.WE WILL, upon request, recognize and bargainwith Shopmen's Local Union No. 662 of the Inter-national Association of Bridge, Structural and Orna-mental Ironworkers, AFL-CIO, as the exclusivecollective-bargaining representative of our employ-ees in the following unit, with respect to rates ofpay, wages, hours of employment, and other termsand conditions of employment, and, if an under-standing is reached, WE WILL embody such under-standing in a signed agreement. The appropriatecollective-bargaining unit is:All full-time and regular part-time productionand maintenance employees employed by FlexPlastics, Inc., excluding all office clerical employ-ees, and professional employees, guards and su-pervisors as defined in the Act.FLEX PLASTICS, INC.664